DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted February 24, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., “Numerical study on energy harvesting from concentration gradient by reverse electrodialysis in anodic alumina nanopores”, Energy 86 (2015), 525-538 (on the February 24, 2021 IDS) in view of Deville et al. (US 2013/0105386) (on the February 24, 2021 IDS).
Regarding claims 1 and 8, Kang et al. teaches a method for producing electrical energy using a device, comprising the following steps: 
placing an electrolyte solution having a first concentration CA of a solute in a first vessel (left acryl reservoir), the first vessel comprising an electrode arranged so that the electrode is contacted with the electrolyte solution of concentration CA (Fig. 3(a)), 
placing an electrolyte solution having a concentration CB of the same solute in a second vessel (right acryl reservoir), the second vessel comprising an electrode arranged so that the electrode comes in contact with the electrolyte solution of concentration CB, the concentration CB being lower than the concentration CA (page 528, 3. Results and Discussion, first para.), 
wherein the first vessel and the second vessel are separated by a membrane (alumina nanopore array; abstract), the membrane comprising at least one nanochannel arranged to allow diffusion of the electrolyte solution from the first vessel to the second vessel through the at least one nanochannel (Abstract; Anodisc 47, page 528, 2.1 Experimental measurements of the transference number), and 
capturing electrical energy generated by a potential difference existing between the electrodes using a device comprising the first vessel and the second vessel (Figs. 3(a) and 3(b)).
Kang et al. is silent regarding an inner surface of the at least one nanochannel being formed of at least one titanium oxide.  However, Deville et al. teaches that it is known in the art for a membrane or solid electrolyte to comprise a ceramic material, i.e. aluminum oxide/alumina (Al2O3) or titanium oxide (TiO2) {paras. [0003] and [0057]; wherein the titanium oxide is titanium dioxide (TiO2) which corresponds to claim 8 of the instant invention}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanochannels of Kang et al. that are made of aluminum oxide/alumina and replace those nanochannels with titanium oxide because it is obvious to substitute one ceramic material with another ceramic material.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, modified Kang et al. teaches a method for producing electrical energy using a device, wherein the electrolyte solutions are aqueous solutions and the solute is selected from among alkaline halides or alkaline—earth halides (potassium chloride; Abstract).
Regarding claims 3 and 20, modified Kang et al. teaches a method for producing electrical energy using a device, wherein the solute is NaCl (Abstract). 
Regarding claim 4, because Kang et al. teaches a method for producing electrical energy using a device, one of ordinary skill in the art would expect that the concentration ratio CB:CA is higher than 1 and equal to or lower than 109.
Regarding claim 5, because Kang et al. teaches a method for producing electrical energy using a device, one of ordinary skill in the art would expect that the pH of the electrolyte solutions is between (pHiso +1) and 14, pHiso being the pH of an isoelectric point of the membrane.
Regarding claim 6, because Kang et al. teaches a method for producing electrical energy using a device, one of ordinary skill in the art would expect that the pH of the electrolyte solutions is between 0 and (pHiso - 1), pHiso being the pH of an isoelectric point of the membrane.
Regarding claim 7, because Kang et al. teaches a method for producing electrical energy using a device, one of ordinary skill in the art would expect that the difference in pH between the two electrolyte solutions contained in the respective first vessel and second vessel is higher than 1.
Regarding claim 9, modified Kang et al teaches a method for producing electrical energy using a device wherein the titanium oxide is an amorphous film (Deville et al. is silent regarding the form of the titanium oxide.  As a result, one of ordinary skill in the art can appreciate that the titanium oxide is in amorphous form.).  
Regarding claim 11, modified Kang et al. is silent regarding a method for producing electrical energy using a device wherein said nanochannels have a mean diameter of between 1 and 500 nm.  However, Deville et al. teaches that it is known in the art for ceramic material within devices for producing electrical energy to have nanopores/nanochannels that have a mean diameter greater than 150 nm (0.15 micrometers) and less than 300,000 nm (300 micrometers) (para. [0016]).  Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the nanochannels of modified Kang et al. by incorporating nanochannels having a mean diameter greater than 150 nm (0.15 micrometers) and less than 300,000 nm (300 micrometers) as taught by Deville et al. in order to improve the amount of impregnation material that is possible to infiltrate into the membrane via the nanochannels {Deville et al., para. [0019]; the claimed range and the range of the prior art overlap; therefore, the claimed range is obvious.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 12, modified Kang et al. is silent regarding a method for producing electrical energy using a device wherein said nanochannels have a mean diameter of between 10 and 100 nm.  However, Deville et al. teaches that it is known in the art for ceramic material within devices for producing electrical energy to have nanopores/nanochannels that have a mean diameter greater than 150 nm (0.15 micrometers) and less than 300,000 nm (300 micrometers) (para. [0016]).  Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the nanochannels of modified Kang et al. by incorporating nanochannels having a mean diameter greater than 150 nm (0.15 micrometers) and less than 300,000 nm (300 micrometers) as taught by Deville et al. in order to improve the amount of impregnation material that is possible to infiltrate into the membrane via the nanochannels {Deville et al., para. [0019]; a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 
Regarding claim 15, modified Kang et al. teaches a method for producing electrical energy using a device wherein said nanochannels have a conical asymmetric morphology (Deville et al., para. [0053] teaches a pore of frustoconical shape).  
Regarding claim 16, because Kang et al. teaches the claimed method for producing electrical energy using a device, one of ordinary skill in the art would expect that the concentration ratio CB:CA is higher than 1 and equal to or lower than 105.
Regarding claim 17, because Kang et al. teaches the claimed method for producing electrical energy using a device, one of ordinary skill in the art would expect that the pH of the electrolyte solutions is between (pHiso+2) and 12, pHiso being the pH of the isoelectric point of the membrane.
Regarding claim 18, because Kang et al. teaches the claimed method for producing electrical energy using a device, one of ordinary skill in the art would expect that the pH of the electrolyte solutions is between 1 and (pHiso - 2), pHiso being the pH of the isoelectric point of the membrane.
Regarding claim 19, because Kang et al. teaches a method for producing electrical energy using a device, one of ordinary skill in the art would expect that the difference in pH between the two electrolyte solutions contained in the respective first vessel and second vessel is higher than 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Deville et al. as applied to claim 1 above, and further in view of Qu et al. (US 2012/0094192) (on the February 24, 2021 IDS).
Regarding claims 10, modified Kang et al. is silent regarding a method for producing electrical energy using a device wherein the titanium oxide is crystalline form made of a crystalline network doped by inserting metallic chemical elements or non-metallic elements, or chemical compounds, on the surface or in the core of the crystalline network.  However, Qu et al. teaches that it is known art for a metal oxide, i.e. titanium oxide, to be in anatase crystalline form and doped with an early transition metal (vanadium and niobium, paras. [0051] and [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the titanium oxide of modified Kang et al. by incorporating a titanium oxide in crystalline form and that is doped on the surface or in the core of its crystalline network, by inserting metallic chemical elements as taught by Qu et al. in order to adjust the properties of the nanochannel and the membrane to give desired properties or qualities to the electrochemical device (Qu et al., para. [0054]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Deville et al. as applied to claim 1 above, and further in view of Hu et al. (US 2006/0063052) (on the February 24, 2021 IDS).
Regarding claim 13, modified Kang et al. is silent regarding a method for producing electrical energy using a device wherein said nanochannels have a length to mean diameter ratio of less than 1000.  However, Hu et al. teaches that it is known in the art for a nanocomposite membrane to have a length to mean diameter typically from 10 to 1000 (para. [0032]).  Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the nanochannels of modified Kang et al. by incorporating nanochannels that have a length to mean diameter typically from 10 to 1000 as taught by Hu et al. in order to produce an improved nanoporous material {Hu et al., para. [0032]; the claimed range and the range of the prior art overlap; therefore, the claimed range is obvious.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.
Regarding claim 14, modified Kang et al. is silent regarding a method for producing electrical energy using a device wherein the density of the nanochannels per unit surface area of membrane is higher than 105 nanochannels per cm2 of membrane.  However, Hu et al. teaches that it is known in the art for the density of the nanochannels per unit surface area of membrane is approximately 1012 nanochannels per cm2 of membrane (para. [0025]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nanochannels of modified Kang et al. by incorporating a density of the nanochannels per unit surface area of membrane is approximately 1012 nanochannels per cm2 of membrane in order to produce a membrane with ionic conductivity enhancement {Hu et al., para. [0025]; the claimed range and the range of the prior art overlap; therefore, the claimed range is obvious.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724